--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
GRAPHON CORPORATION


SECURITIES PURCHASE AGREEMENT


 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of September 1,
2011, is made and entered into by and between GraphOn Corporation, a Delaware
corporation with its principal executive offices located at 5400 Soquel Avenue,
Suite A-2, Santa Cruz, California 95062 (the “Company”), and each of the
purchasers listed on Schedule A hereto (the “Purchasers”).
 
WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the U.S. Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the
“Securities Act”);
 
WHEREAS, the Purchasers, severally and not jointly, desire to purchase and the
Company desires to issue and sell to the Purchasers, in each case upon the terms
and subject to the conditions set forth in this Agreement up to: (i) an
aggregate of 35,500,000 shares (the “Shares”) of common stock, $0.0001 par value
per share, of the Company (together with any securities into which such shares
may be reclassified, whether by merger, charter amendment or otherwise, the
“Common Stock”), at a purchase price of $0.20 per share (the “Per Share Purchase
Price”), and (ii) warrants, in the form attached hereto as Exhibit A (the
“Warrants”), to purchase an aggregate of up to 17,750,000 shares of Common Stock
(subject to adjustment) at an exercise price of $0.26 per share (subject to
adjustment) (the “Warrant Shares”) (the Common Stock, the Warrants and the
Warrant Shares, collectively, the “Securities”);
 
WHEREAS, each Purchaser, severally and not jointly, wishes to purchase, upon the
terms and conditions stated in this Agreement, such number of shares of Common
Stock and Warrants as is set forth immediately next to such Purchaser’s name on
Schedule A hereto;
 
WHEREAS, simultaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement, in
the form attached hereto as Exhibit B (the “Registration Rights Agreement” and
collectively with this Agreement, the Questionnaire (attached as Exhibit C
hereto), the Escrow Agreement (as defined below), the Warrants, the Placement
Agent Warrant and the Registration Rights Agreement, the “Transaction
Documents”) pursuant to which the Company has agreed to provide to the
Purchasers certain registration rights under the Securities Act and the rules
and regulations promulgated thereunder, and applicable state securities laws;
and
 
WHEREAS, the Company has engaged MDB Capital Group, LLC as its exclusive
placement agent (the “Placement Agent”) for the offering contemplated hereby
and, as a portion of its fee has agreed to issue to the Placement Agent a
warrant, in substantially the form of the Warrant and containing such other
terms and conditions as may be required under the rules and regulations the
Financial Industry Regulatory Authority, Inc. (“FINRA”) (the “Placement Agent
Warrant”) to acquire shares of Common Stock up to an aggregate of 10% of the
Shares and Warrants to be issued to Purchasers (the “Placement Agent Warrant
Shares”) at an exercise price of $0.20 per share and $0.26 per share
respectively.
 
NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, the Company and each
Purchaser severally (and not jointly) hereby agree as follows:
 

 
1

--------------------------------------------------------------------------------

 
Exhibit 10.1



1. Purchase and Sale of Common Stock and Warrants.


(a)           Purchase of Common Stock and Warrants.  Subject to the terms and
conditions set forth in this Agreement, on the Closing Date (as defined below),
the Company shall issue and sell to each Purchaser and each Purchaser, severally
and not jointly, agrees to purchase from the Company such number of Shares and
such number of Warrants as is set forth next to such Purchaser’s name on
Schedule A hereto.
 
(b)           Participation Right. From the date hereof until one year after the
Closing Date, in the event that the Company effects any public or private
offering of its Common Stock or Common Stock Equivalents (a “Subsequent
Financing”), each Purchaser shall have the right to participate in such
Subsequent Financing as provided herein.  At least five (5) Business Days prior
to the closing of the Subsequent Financing, the Company shall deliver to each
Purchaser a written notice of its intention to effect a Subsequent Financing
(“Pre-Notice”), which Pre-Notice shall ask such Purchaser if it wants to review
the details of such financing (such additional notice, a “Subsequent Financing
Notice”).  Upon the request of a Purchaser, and only upon a request by such
Purchaser, for a Subsequent Financing Notice, the Company shall promptly, but no
later than one Business Day after such request, deliver a Subsequent Financing
Notice to such Purchaser.  The Subsequent Financing Notice shall describe in
reasonable detail the proposed terms of such Subsequent Financing, the amount of
proceeds intended to be raised thereunder, the Person with whom such Subsequent
Financing is proposed to be effected, and attached to which shall be a term
sheet or similar document relating thereto.  Each Purchaser shall notify the
Company by 6:30 p.m. (New York City time) on the fifth (5th) Business Day after
its receipt of the Subsequent Financing Notice of its willingness to provide the
Subsequent Financing on the terms described in the Subsequent Financing Notice,
subject to completion of mutually acceptable documentation.  If one or more
Purchasers shall fail to so notify the Company of their willingness to
participate in the Subsequent Financing, the Purchasers agreeing to participate
in the Subsequent Financing (the “Participating Purchasers”) shall have the
right to provide all of the Subsequent Financing.  If one or more Purchasers
fail to notify the Company of their willingness to provide all of the Subsequent
Financing and the Participating Purchasers do not agree to provide all of the
Subsequent Financing, the Company may effect the remaining portion of such
Subsequent Financing on the terms and to the Persons set forth in the Subsequent
Financing Notice; provided that the Company must provide the Purchasers with a
second Subsequent Financing Notice, and the Purchasers will again have the right
of first refusal set forth above in this Section 1(b), if the Subsequent
Financing subject to the initial Subsequent Financing Notice is not consummated
for any reason on terms no less favorable to the Company than that set forth in
such Subsequent Financing Notice within 60 Business Days after the date of the
initial Subsequent Financing Notice with the Person identified in the Subsequent
Financing Notice.  In the event the Company receives responses to Subsequent
Financing Notices from Purchasers seeking to purchase more than the financing
sought by the Company in the Subsequent Financing such Purchasers shall have the
right to purchase their Pro Rata Portion (as defined below) of the Common Stock
or Common Stock Equivalents to be issued in such Subsequent Financing.  “Pro
Rata Portion” is the ratio of (x) the amount invested by such Purchaser pursuant
to this Agreement (the “Subscription Amount”) and (y) the aggregate sum of all
of the Subscription Amounts.  Notwithstanding the foregoing, this Section 1(b)
shall not apply in respect of any Excluded Securities (as defined in the
Warrants).
 
(c)           Closing Date.  Subject to the satisfaction (or written waiver) of
the conditions thereto set forth in Section 6 and Section 7 below, the date and
time of the issuance and sale of the Common Stock Shares and Warrants pursuant
to this Agreement (the “Closing Date”) shall be 9:00 a.m., Pacific time, on the
date first written above, or such other mutually agreed upon time.  The closing
of the transactions contemplated by this Agreement (the “Closing”) shall occur
on the Closing Date at such

 
2

--------------------------------------------------------------------------------

 
Exhibit 10.1

 location as may be agreed to by the parties and may be undertaken remotely by
facsimile or other electronic transmission.


(d)           Closing and Escrow.  Unless other arrangements have been made
between the Company and a specific Purchaser, on or prior to the Closing, each
Purchaser shall deliver or cause to be delivered the following in accordance
with the subscription procedures described in Section 1(e) below:
 
(i)           this Agreement and the Registration Rights Agreement, duly
executed by such Purchaser;
 
(ii)           an amount equal to the Per Share Purchase Price multiplied by the
number of shares of Common Stock to be purchased by such Purchaser as set forth
next to such Purchaser’s name on Schedule A hereto (such product, the
“Subscription Amount”), in the form of a wire transfer to the Escrow Agent, in
accordance with the Escrow Agent’s written instructions; and
 
The funds received pursuant to this Section 1(d)(ii) will be placed with U.S.
Bank National Association, who will serve as escrow agent for the Closing (the
“Escrow Agent”).
 
(e)           Subscription Procedure.  Each Purchaser shall deliver or cause to
be delivered a duly executed copy of this Agreement, the Registration Rights
Agreement and, to the extent applicable to such Purchaser, the Escrow Agreement
and Questionnaire to the Placement Agent at the following address:  MDB Capital
Group, LLC, Attention Peter Conley, 401 Wilshire Blvd., Suite 1020, Santa
Monica, CA 90401.  Unless other arrangements have been made with a particular
Purchaser, each Purchaser shall also deliver or cause to be delivered the
Subscription Amount pursuant to Section 1(d)(ii) hereof.
 
(f)           Acceptance.  This Agreement sets forth various representations,
warranties, covenants and agreements of the Company and the Purchasers, as the
case may be, all of which shall be deemed made, and shall be effective without
further action by the Company and the Purchasers, immediately upon the Company’s
acceptance of a Purchaser’s subscription and shall thereupon be binding upon the
Company and the applicable Purchasers.  Acceptance is evidenced only by
execution of this Agreement by the Company on its signature page attached hereto
and the Company shall have no obligation hereunder to a Purchaser until the
Company shall have delivered to such Purchaser an executed copy of this
Agreement.
 
2. Representations and Warranties of the Purchasers.  Each Purchaser severally
(and not jointly) represents and warrants to the Company solely as to such
Purchaser that:
 
(a)           Investment Purpose.  The Securities to be acquired by such
Purchaser are being acquired for investment for such Purchaser’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof in violation of the Securities Act, and such Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the Securities Act.  Such Purchaser does
not presently have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person, with respect to any of the Securities in violation of the Securities
Act. Such Purchaser has not been formed for the specific purpose of acquiring
the Securities.


(b)           Accredited Investor Status.  Such Purchaser is an “accredited
investor,” as that term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act (an “Accredited Investor”).
 

 
3

--------------------------------------------------------------------------------

 
Exhibit 10.1

(c)           Reliance on Exemptions.  Such Purchaser understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.
 
(d)           Information.  Such Purchaser and its advisors, if any, have been
furnished with all materials relating to the business, financial condition,
results of operations, management and operations of the Company and materials
relating to the offer and sale of the Securities which have been requested by
such Purchaser or its advisors, and considered all factors such Purchaser deems
material in deciding on the advisability of investing the Securities.  Such
Purchaser and its advisors, if any, have been afforded the opportunity to ask
questions of the Company.  Notwithstanding the foregoing representations,
neither such inquiries nor any other due diligence investigation conducted by
Purchaser or any of its advisors or representatives shall modify, amend or
affect Purchaser’s right to rely on the Company’s representations and warranties
contained in Section 3 below.
 
(e)           No Governmental Review.  Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities.
 
(f)           Restricted Securities.  Such Purchaser understands that the
Securities have not been registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of such Purchaser’s representations as expressed herein.  Such
Purchaser understands that the Securities are characterized as “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, Purchaser must hold the Securities indefinitely unless
subsequently registered with the Securities and Exchange Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available.
 
(g)           Legends.  It is understood that, except as provided below,
certificates evidencing the Securities may bear the following legend:
 
“The securities represented hereby have not been registered with the Securities
and Exchange Commission or the securities commission of any state in reliance
upon an exemption from registration under the Securities Act of 1933, as
amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”
 
(h)           Authorization; Enforcement.  Each Transaction Document to which
such Purchaser is a party: (i) has been duly and validly authorized by such
Purchaser, (ii) has been duly executed and delivered by or on behalf of such
Purchaser, and (iii) will constitute, upon execution and delivery by such
Purchaser thereof and the Company, the valid and binding agreements of such
Purchaser enforceable in accordance with their terms, except to the extent
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights and
general principles of equity that restrict the availability of equitable or
legal remedies.
 

 
4

--------------------------------------------------------------------------------

 
Exhibit 10.1



(i)           Residency.  If such Purchaser is an individual, then such
Purchaser resides in the state or province identified in the address of such
Purchaser set forth on the signature pages hereto.  If such Purchaser is a
partnership, corporation, limited liability company or other entity, then the
office or offices of such Purchaser in which its principal place of business is
identified in the address or addresses of such Purchaser set forth on the
signature pages hereto and such entity is duly organized and in good standing
under the laws of the jurisdiction of its formation.


(j)           Investment Experience.  Such Purchaser is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States companies in private placements in
the past, and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable such Purchaser to utilize
the information made available by the Company to evaluate the merits and risks
of and to make an informed investment decision with respect to the proposed
purchase, which represents a speculative investment.  Such Purchaser is able to
bear the economic risk of an investment in the Securities and is able to afford
a complete loss of such investment.


(k)           Communication of Offer. Such Purchaser was contacted by either the
Company or the Placement Agent with respect to a potential investment in the
Securities.  Such Purchaser is not purchasing the Securities as a result of any
“general solicitation” or “general advertising,” as such terms are defined in
Regulation D of the Securities Act, which includes, but is not limited to, any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or on the internet or
broadcast over television, radio or the internet or presented at any seminar or
any other general solicitation or general advertisement.


(l)           Brokers and Finders. Other than the Placement Agent with respect
to the Company, no person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Purchaser.  Such Purchaser acknowledges that it is purchasing the
Securities directly from the Company and not from the Placement Agent.


(m)           FINRA.  Such Purchaser (i) has had no position, office or other
material relationship within the past three years with the Company or persons
known to it to be affiliates of the Company, and (ii) if such Purchaser is a
member of FINRA or an associated person of a member of FINRA, such Purchaser,
together with its affiliates and any other associated persons of such member of
FINRA, does not, and as of the Closing will not, directly or indirectly have a
beneficial interest (as determined under FINRA Rule 5130(i)(1)) of more than
50% of the outstanding voting securities of the Company.


(n)           Prohibited Transactions.  Since the earlier of (a) such time as
such Purchaser was first contacted by the Company or the Placement Agent
regarding the transactions contemplated hereby or (b) thirty (30) days prior to
the date hereof, neither such Purchaser nor any Affiliate of such Purchaser
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Purchaser’s investments or trading or
information concerning such Purchaser’s investments, including in respect of the
Securities, or (z) is subject to such Purchaser’s review or input concerning
such Affiliate’s investments or trading (collectively, “Trading Affiliates”)
has, directly or indirectly, effected or agreed to effect any short sale,
whether or not against the box, established any “put equivalent position” (as
defined in Rule 16a-1(h) under the Exchange Act) with respect to the Common
Stock, granted any other right (including, without limitation, any put or call
option) with respect to the Common Stock or with respect to any security that
includes, relates to or derived any significant part of its value

 
5

--------------------------------------------------------------------------------

 
Exhibit 10.1

from the Common Stock or otherwise sought to hedge its position in the
Securities (each, a “Prohibited Transaction”).  Prior to the earliest to occur
of (i) the termination of this Agreement, (ii) the Effective Date or (iii) the
Effectiveness Deadline, such Purchaser shall not, and shall cause its Trading
Affiliates not to, engage, directly or indirectly, in a Prohibited
Transaction.  Such Purchaser acknowledges that the representations, warranties
and covenants contained in this Section 2(n) are being made for the benefit of
the Purchasers as well as the Company and that each of the other Purchasers
shall have an independent right to assert any claims against such Purchaser
arising out of any breach or violation of the provisions of this Section 2(n).


3. Representations and Warranties of the Company.  The Company hereby represents
and warrants to each Purchaser that:
 
(a) Organization and Qualification.  The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no proceeding of which the Company has received
written notice or otherwise has Knowledge has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(b) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its Board of Directors or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals (as defined
below). Each Transaction Document to which the Company is a party has been (or
upon the execution and delivery thereof by the Company will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(c) Capitalization.  As of the date hereof, the authorized capital stock of the
Company consists of 5,000,000 shares of preferred stock, $0.01 par value,
195,000,000 shares of Common Stock, of which 46,006,625 shares are issued and
outstanding, 8,500,000 shares are reserved for issuance pursuant to the
Company’s 2008 Equity Incentive Plan (under which, stock options to purchase
3,655,666 shares of Common Stock are granted and outstanding) and 3,500,000
shares are reserved for
 

 
6

--------------------------------------------------------------------------------

 
Exhibit 10.1

issuance pursuant to the Company’s 2005 Equity Incentive Plan (under which,
stock options to purchase 3,095,000 shares of Common Stock are granted and
outstanding).  Stock options to purchase 2,436,667 shares of Common Stock remain
granted and outstanding under the Company’s 1996 Stock Option Plan, 1998 Stock
Option / Stock Incentive Plan and the GG Stock Option Plan.  Each of the
Company’s five stock option plans are collectively known as the “Employee
Benefit Plans.”  All of such outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable and free of pre-emptive
rights and were issued in compliance in all material respects with applicable
state and federal securities law and any rights of third parties.  The Shares
and the Warrant Shares have been duly reserved for future issuance.  All of the
issued and outstanding shares of capital stock of each Subsidiary have been duly
authorized and validly issued and are fully paid, nonassessable and free of
pre-emptive rights, were issued in full compliance with applicable state and
federal securities law and any rights of third parties and are owned by the
Company, beneficially and of record, subject to no Lien (as defined below).  No
shares of capital stock of the Company or any Subsidiary are subject to
preemptive rights or any other similar rights of the stockholders or any
mortgage, lien, title claim, assignment, encumbrance, security interest, adverse
claim, contract of sale, restriction on use or transfer or other defect of title
of any kind, other than those arising under applicable securities laws (each, a
“Lien”).  Except for the Transaction Documents and options issued under Employee
Benefit Plans, (i) there are no outstanding options, warrants, scrip, rights to
subscribe for, puts, calls, rights of first refusal, agreements, understandings,
claims or other commitments or rights of any character whatsoever relating to,
or securities or rights convertible into or exchangeable for any shares of
capital stock of the Company or any of its Subsidiaries, or arrangements by
which the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries,
(ii) other than the Registration Rights Agreement, there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its or their securities under the Securities Act and
(iii) there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company or any Subsidiary (or in any agreement providing
rights to security holders) that will be triggered by the issuance of the
Securities, and the Company is not currently contemplating any issuances of its
debt or equity securities which would trigger the anti-dilution or price
adjustment provisions contained in the Warrants or the Placement Agent
Warrant.  Except as disclosed in the SEC Reports and except for the Registration
Rights Agreement, there are no voting agreements, buy-sell agreements, option or
right of first purchase agreements or other agreements of any kind among the
Company and any of the securityholders of the Company relating to the securities
of the Company held by them.  The Certificate of Incorporation of the Company as
in effect on the date hereof (“Certificate of Incorporation”) and the Company’s
By-laws, as in effect on the date hereof (the “By-laws”) have been made
available to the Purchasers.
 
(d) Issuance of Shares.  The Shares have been duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens. The Warrant Shares, when issued in accordance with the terms of the
Transaction Documents, will be validly issued, fully paid and nonassessable,
free and clear of all Liens. The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Warrant
Shares.  The Placement Agent Warrant Shares, when issued in accordance with the
terms of the Transaction Documents, will be validly issued, fully paid and
nonassessable, free and clear of all Liens. The Company has reserved from its
duly authorized capital stock a number of shares of Common Stock for issuance of
the Placement Agent Warrant Shares.


(e) Acknowledgment of Dilution.  The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Warrant Shares and
the Placement Agent Warrant Shares pursuant to the Transaction Documents, are
unconditional and

 
7

--------------------------------------------------------------------------------

 
Exhibit 10.1

absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser or the Placement Agent and regardless of
the dilutive effect that such issuance may have on the ownership of the other
stockholders of the Company.


(f) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the other
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound, or (iii) subject to the Required Approvals, conflict with
or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound; except in the case of each of clauses (ii) and
(iii), such as could not have and would not reasonably be expected to result in
a Material Adverse Effect.
 
(g) SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company with the SEC under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
GAAP, except as may be otherwise specified in such financial statements or the
notes thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(h) Absence of Certain Changes.  Since the date of the latest audited financial
statements included in the SEC Reports, (i) there has been no event, occurrence
or development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or
 

 
8

--------------------------------------------------------------------------------

 
Exhibit 10.1

 purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) except as contemplated hereby, the Company has not
issued any equity securities to any officer, director or Affiliate (as defined
in Rule 405), except pursuant to the Employee Benefit Plans. The Company does
not have pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by this
Agreement or as set forth on Schedule 3.1(h), no event, liability or development
has occurred or exists with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws at
the time this representation is made or deemed made that has not been publicly
disclosed prior to the date hereof.
 
(i) Absence of Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the Knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which is not disclosed in the SEC Reports.
Neither the Company nor any Subsidiary, nor any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the Knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
(j) Intellectual Property.  The Company owns licenses, formulae, mask works,
customer lists, internet domain names, know-how and other intellectual property,
including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems, procedures or registrations or applications
relating to the same (collectively, “Intellectual Property”) as described in its
SEC Reports.  The Company owns valid title, free and clear of any Liens, or
possesses the requisite valid and current licenses or rights, free and clear of
any Liens, to use all Intellectual Property in connection with the conduct its
business as now operated.  Except as disclosed in SEC Reports, there is no claim
or action by any person pertaining to, or proceeding pending, or to the
Company’s Knowledge threatened, which challenges the right of the Company or of
a Subsidiary to use any Intellectual Property as such Intellectual Property is
currently being used in the business.  To the Company’s Knowledge, the Company
or its Subsidiaries’ current and intended products, services and processes do
not infringe on any Intellectual Property or other rights held by any person,
and the Company is unaware of any facts or circumstances which might give rise
to any of the foregoing.  Except as disclosed in SEC Reports, the Company has
not received any notice of infringement of, or conflict with, the asserted
rights of others with respect to the Intellectual Property.  The Company and
each of its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of their Intellectual Property.
 
(k) Tax Matters.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and, to the Company’s Knowledge no tax deficiency has been
asserted or threatened against the Company or any Subsidiary.  The Company has
not received notice that any of its tax returns is presently being audited by
any taxing authority.
 
(l) Certain Transactions.  None of the officers or directors of the Company and,
to the Knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services
 

 
9

--------------------------------------------------------------------------------

 
Exhibit 10.1

 to or by, providing for rental of real or personal property to or from, or
otherwise requiring payments to or from any officer, director or such employee
or, to the Knowledge of the Company, any entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner, in each case in excess of $120,000 other than for (i)
payment of salary or consulting fees for services rendered, (ii) reimbursement
for expenses incurred on behalf of the Company and (iii) other employee
benefits, including stock option agreements under any Employee Benefit Plan of
the Company.
 
(m) Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, nonpublic information.  All disclosure
furnished by or on behalf of the Company to the Purchasers regarding the
Company, its business and the transactions contemplated hereby, including the
schedules to this Agreement, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The press releases disseminated by the
Company during the twelve months preceding the date of this Agreement taken as a
whole do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made and
when made, not misleading.
 
(n) No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising. The Company has offered the Securities for
sale only to the Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.
 
(o) No Integrated Offering.  Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of (i) the
Securities Act which would require the registration of any such securities under
the Securities Act, or (ii) any applicable shareholder approval provisions of
any Trading Market on which any of the securities of the Company are listed or
designated.
 
(p) No Brokers.  The Company has taken no action which would give rise to any
claim by any person for brokerage commissions, transaction fees or similar
payments relating to this Agreement or the transactions contemplated hereby,
other than to the Placement Agent.
 
(q) Permits; Compliance.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
(r) ERISA. There are no employee benefit plans maintained, established or
sponsored by the Company, or in or to which the Company participates or
contributes, which is subject to the Employee Retirement Income Security Act of
1974, as amended (“ERISA”).
 
(s) Title to Property.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good title
in all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially
 

 
10

--------------------------------------------------------------------------------

 
Exhibit 10.1

 interfere with the use currently made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in material compliance.
 
(t) Insurance.  The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.  To the
Knowledge of the Company, there is no circumstance currently existing that would
result in the Company or any Subsidiary not being able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not have a Material Adverse Effect.  The Company has made
available to Purchaser, to the extent requested, true and correct copies of all
policies relating to directors’ and officers’ liability coverage, errors and
omissions coverage, and commercial general liability coverage.
 
(u) Internal Controls.  The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company.  The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including the Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s most recently filed periodic report under the Exchange Act,
as the case may be, is being prepared.  The Company's certifying officers have
evaluated the effectiveness of the Company's controls and procedures as of the
end of the period covered by the most recently filed periodic report under the
Exchange Act (such date, the “Evaluation Date”).  The Company presented in its
most recently filed periodic report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company's
internal controls (as such term is defined in Item 308 of Regulation S-K) or, to
the Company's Knowledge, in other factors that could significantly affect the
Company's internal controls.  The Company maintains and will continue to
maintain a standard system of accounting established and administered in
accordance with GAAP and the applicable requirements of the Exchange Act.
 
(v) Questionable Payments.  Neither the Company nor any of its Subsidiaries nor,
to the Company’s Knowledge, any of their respective current or former directors,
officers, employees, agents or other Persons acting on behalf of the Company or
any Subsidiary, has on behalf of the Company or any Subsidiary or in connection
with their respective businesses: (a) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(d) made any false or fictitious entries on the books and records of the Company
or any Subsidiary; or (e) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment of any nature.
 

 
11

--------------------------------------------------------------------------------

 
Exhibit 10.1



(w) Investments in Other Persons.  Neither the Company nor any of its
Subsidiaries has made any loan or advance to any person which is outstanding,
nor is it committed or obligated to make any such loan or advance, nor does the
Company or any of its Subsidiaries own any capital stock, assets comprising the
business of, obligations of, or any equity, ownership or other interest in, any
person that is not a Subsidiary (other than investments constituting cash and
cash equivalents).
 
(x) No Investment Company.  The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
(y) Material Contracts.  Except as disclosed on Schedule 3(z) (each contract,
agreement, commitment or understanding disclosed on Schedule 3(z) being
hereinafter referred to as a “Material Agreement”), or as contemplated by this
Agreement or another Transaction Document, there are no agreements,
understandings, commitments, instruments, contracts, employment agreements,
proposed transactions or judgments to which the Company is a party or by which
it is bound which may involve obligations (contingent or otherwise), or a
related series of obligations (contingent or otherwise), of, or payments, or a
related series of payments, by the Company in excess of $100,000 in any one
year.  All Material Agreements are in full force and effect and constitute
legal, valid and binding obligations of the Company and, to the Company’s
Knowledge, the other parties thereto and are enforceable in accordance with
their respective terms.  To the Company’s Knowledge, neither the Company nor any
person is in default under the terms of any Material Agreement, and no
circumstance exists that would, with the giving of notice or the passage of
time, constitute a default under any Material Agreement.  The Purchasers have
been furnished with complete and correct copies of all Material Agreements
requested by them or their counsel to the extent requested.
 
(z) Employees.  No material labor dispute exists or, to the Knowledge of the
Company, is threatened or imminent with respect to any of the employees of the
Company which could reasonably be expected to result in a Material Adverse
Effect. None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company believes that their
relationships and their Subsidiaries’ relationships with their respective
employees are good. No executive officer is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(aa) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other Material Agreement to which it
is a party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or governmental body, or (iii) is or has been in violation of
any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and
 

 
12

--------------------------------------------------------------------------------

 
Exhibit 10.1

 local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or would not reasonably be
expected to result in a Material Adverse Effect.
 
(bb) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution of,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings with the Commission of the Registration Statement and Form 8-K, (ii)
the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Securities, and (iii) the filing of Form D with the
Commission and such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”). Subject to the
accuracy of the representations and warranties of each Purchaser set forth in
Section 2 hereof, the Company has taken all action necessary to exempt (i) the
issuance and sale of the Securities, (ii) the issuance of the Warrant Shares
upon due exercise of the Warrants, and (iii) the other transactions contemplated
by the Transaction Documents from the provisions of any stockholder rights plan
or other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties may be subject and any provision of the
Company’s Certificate of Incorporation or Bylaws that is or could reasonably be
expected to become applicable to the Purchasers as a result of the transactions
contemplated hereby, including without limitation, the issuance of the
Securities and the ownership, disposition or voting of the Securities by the
Purchasers or the exercise of any right granted to the Purchasers pursuant to
this Agreement or the other Transaction Documents.
 
(cc) Environmental Matters.  Neither the Company nor any Subsidiary is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim has had or could
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate; and there is no pending or, to the Company’s Knowledge, threatened
investigation that might lead to such a claim.
 
(dd) OTCBB Compliance.  The Common Stock is registered pursuant to Section 12(g)
of the Exchange Act and is quoted on The OTC Bulletin Board quotation service
(the “OTCBB”), and the Company has taken no action designed to, or likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act or removal from quotation of the Common Stock from the OTCBB, nor
has the Company received any notification that the SEC, the OTCBB or FINRA is
contemplating terminating such registration or quotation.
 
4. Covenants.  In addition to the other agreements and covenants set forth
herein, unless otherwise consented to in writing by the Company and a majority
in interest of the Purchasers, the applicable parties hereto hereby covenant as
follows:
 
(a)           Affirmative Obligations. The Company will furnish to the
Purchasers and/or their assignees such information relating to the Company and
its Subsidiaries as from time to time may reasonably be requested by the
Purchasers and/or their assignees; provided, however, that the Company shall not
disclose material nonpublic information to the Purchasers, or to advisors to or
representatives of the Purchasers, unless prior to disclosure of such
information the Company identifies such information as being material nonpublic
information and provides the Purchasers, such advisors and representatives with
the opportunity to accept or refuse to accept such material nonpublic
information for review and any

 
13

--------------------------------------------------------------------------------

 
Exhibit 10.1

 Purchaser wishing to obtain such information enters into an appropriate
confidentiality agreement with the Company with respect thereto.  The Company
shall use commercially reasonable best efforts to maintain the quotation of its
Common Stock on the OTC Bulletin Board or listing of the Common Stock a
securities exchange maintained by The NASDAQ Stock Market LLC (“Trading
Markets”) and maintain such listing so long as any Affirmative Obligations
remain unfulfilled or any Registrable Securities have not been resold.  The
obligations contained in this Section 4(a) are referred to as the “Affirmative
Obligations”.


(b)           Restriction on Price Dilutive Private Financings. The Company
shall not, without the prior written consent of the Purchasers holding a
majority of the outstanding Common Stock Shares issued hereunder, during the
first 180 days following the Closing Date, conduct any private placement sale of
shares of capital stock of the Company for a price of less than $0.20 per share,
as adjusted for splits, stock dividends, combinations and the like.  For the
avoidance of doubt, the provisions of this Section 4(b) shall not apply to any
Excluded Securities.


(c)           Form D; Blue Sky Laws.  The Company agrees to file a Form D with
respect to the Securities as required under Regulation D.  The Company shall
take such action as the Company shall reasonably determine is necessary to
qualify the Securities for sale to the Purchasers within 15 days of the
applicable closing pursuant to this Agreement under applicable securities or
“blue sky” laws of the states of the United States (or to obtain an exemption
from such qualification).


(d)           Reporting Status; Press Release.  Following the effectiveness of
the Registration Statement required under the Registration Rights Agreement, the
Company shall use its commercially reasonable efforts file timely to file all
reports required to be filed with the SEC pursuant to the Exchange Act, and the
Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would permit such termination.   The Company shall issue a press
release describing the materials terms of the transaction contemplated hereby as
soon as practicable following the Closing Date but in no event more than one (1)
business day after the Closing Date.  The Company agrees that such press release
shall not disclose the names of the Purchasers unless expressly consented to in
writing by the Purchasers or unless required by applicable law or regulation,
and then only to the extent of such requirement.


(e)           Use of Proceeds.  The Company shall use the proceeds from the sale
of the Shares and Warrants for the development, commercialization and
exploitation of present and future intellectual property and working capital
purposes and shall not, directly or indirectly, use such proceeds for any loan
to or investment in any other corporation, partnership, enterprise or other
person, including any director or officer of the Company (except in connection
with its currently existing direct or indirect Subsidiaries).


(f)           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith, except that the Company shall pay the
reasonable fees and expenses of Lowenstein Sandler PC not to exceed $20,000, it
being understood that Lowenstein Sandler PC has only rendered legal advice to
the Special Situations Funds participating in this transaction and not to the
Company or any other Investor in connection with the transactions contemplated
hereby, and that each of the Company and each Purchaser has relied for such
matters on the advice of its own respective counsel.  Such expenses shall be
paid on the Closing Date.  In the event that legal proceedings are commenced by
any party to this Agreement against another party to this Agreement in
connection with this Agreement or the other Transaction Documents, the party or
parties which do not prevail in such proceedings shall severally, but not
jointly, pay their pro rata share of the reasonable attorneys’ fees and other
reasonable out-of-pocket costs and expenses incurred by the prevailing party in
such proceedings.

 
14

--------------------------------------------------------------------------------

 
Exhibit 10.1



(g)           Authorization and Reservation of Shares.  The Company shall at all
times have authorized, and reserved for the purpose of issuance, a sufficient
number of shares of Common Stock to provide for the full exercise of its options
under Employee Benefit Plans and issuance of the Warrant Shares in connection
therewith (based on the exercise prices in effect from time to time) (the
“Reserved Amount”).  The Company shall not reduce the number of shares of Common
Stock reserved for issuance upon exercise of the Warrants without the consent of
a majority-in-interest of the Purchasers.  If at any time the number of shares
of Common Stock authorized and reserved for issuance (“Authorized and Reserved
Shares”) is below the Reserved Amount, the Company will promptly take all
corporate action necessary to authorize and reserve a sufficient number of
shares, including, without limitation, calling a special meeting of stockholders
to authorize additional shares to meet the Company’s obligations under this
Section 4(g), in the case of an insufficient number of authorized shares, obtain
stockholder approval of an increase in such authorized number of shares, and
shall use reasonable best efforts to obtain the favorable vote of the Company’s
officer’s and directors.  The Company shall use its reasonable best efforts to
obtain such stockholder approval within sixty (60) days following the date on
which the number of Reserved Amount exceeds the Authorized and Reserved Shares.
 
(h)           Corporate Existence.  The Company shall maintain its corporate
existence, except in connection with a consolidation or merger of the Company
with or into another corporation or any transfer of all or substantially all of
the assets of the Company.
 
(i)           Sarbanes-Oxley Matters.  When required to do so, the Company will
comply with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective for the Company, and any and all applicable rules and
regulations promulgated by the SEC thereunder.  The Company shall implement such
programs and shall take such steps reasonably necessary to provide for its
future compliance (not later than the relevant statutory and regulatory deadline
therefor) with all provisions of Section 404 of the Sarbanes-Oxley Act that
shall become applicable to the Company.
 
           (j)           ERISA.  (i) The Company shall not terminate any plan
(“Plan”) of a type described in Section 402l(a) of ERISA in respect of which the
Company is an “employer” as defined in Section 3(5) of ERISA so as to result in
any material liability to the Pension Benefit Guaranty Corporation (the “PBGC”)
established pursuant to Subtitle A of Title IV of ERISA; (ii) engage in or
permit any person to engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Internal Revenue Code of 1986, as
amended) involving any Plan which would subject the Company to any material tax,
penalty or other liability; (iii) incur or suffer to exist any material
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, involving any Plan; or (iv) allow or suffer to exist any event or
condition, which presents a material risk of incurring a material liability to
the PBGC by reason of termination of any Plan.
 
(k)           No Integration.  The Company shall not make any offers or sales of
any security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the
Securities Act or cause the offering of the Securities to be integrated with any
other offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.


(l)           Intellectual Property.  Subject to the Company’s reasonable
business judgment, each of the Company and each of its Subsidiaries shall use
commercially reasonable efforts maintain in full force and effect its existence,
rights and franchises and all licenses and other rights to use Intellectual
Property owned or possessed by it and reasonably deemed to be necessary to the
conduct of its business.

 
15

--------------------------------------------------------------------------------

 
Exhibit 10.1

(m)           Taxes.  The Company shall duly pay and discharge all material
taxes or other material claims, which might become a lien upon any of its
material property except to the extent that any thereof are being disputed in
good faith appropriately contested with adequate reserves provided therefor.


This Section 4 shall terminate in its entirety upon the earlier to occur of (i)
the date that no Purchaser owns any Securities or (ii) March 1, 2017.


5. Removal of Legends.  In connection with any sale or disposition of the
Securities by a Purchaser pursuant to Rule 144 or pursuant to any other
exemption under the Securities Act such that the purchaser acquires freely
tradable shares and upon compliance by the Purchaser with the requirements of
this Agreement, the Company shall or, in the case of Common Stock, shall cause
the transfer agent for the Common Stock (the “Transfer Agent”) to issue
replacement certificates representing the Securities sold or disposed of without
restrictive legends.  Upon the earlier of (i) registration for resale pursuant
to the Registration Rights Agreement or (ii) the Shares becoming freely tradable
by a non-affiliate pursuant to Rule 144 the Company shall (A) deliver to the
Transfer Agent irrevocable instructions that the Transfer Agent shall reissue a
certificate representing shares of Common Stock without legends upon receipt by
such Transfer Agent of the legended certificates for such shares, together with
either (1) a customary representation by the Purchaser that Rule 144 applies to
the shares of Common Stock represented thereby or (2) a statement by the
Purchaser that such Purchaser has sold the shares of Common Stock represented
thereby in accordance with the Plan of Distribution contained in the
Registration Statement, and (B) cause its counsel to deliver to the Transfer
Agent one or more blanket opinions to the effect that the removal of such
legends in such circumstances may be effected under the Securities Act.  From
and after the earlier of such dates, upon an Purchaser’s written request, the
Company shall promptly cause certificates evidencing the Purchaser’s Securities
to be replaced with certificates which do not bear such restrictive legends, and
Warrant Shares subsequently issued upon due exercise of the Warrants shall not
bear such restrictive legends provided the provisions of either clause (i) or
clause (ii) above, as applicable, are satisfied with respect to such Warrant
Shares.  When the Company is required to cause an unlegended certificate to
replace a previously issued legended certificate, if: (1) the unlegended
certificate is not delivered to an Purchaser within three (3) Business Days of
submission by that Purchaser of a legended certificate and supporting
documentation to the Transfer Agent as provided above and (2) prior to the time
such unlegended certificate is received by the Purchaser, the Purchaser, or any
third party on behalf of such Purchaser or for the Purchaser’s account,
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Purchaser of shares represented by such
certificate (a “Buy-In”), then the Company shall pay in cash to the Purchaser
(for costs incurred either directly by such Purchaser or on behalf of a third
party) the amount by which the total purchase price paid for Common Stock as a
result of the Buy-In (including brokerage commissions, if any) exceeds the
proceeds received by such Purchaser as a result of the sale to which such Buy-In
relates.  The Purchaser shall provide the Company written notice indicating the
amounts payable to the Purchaser in respect of the Buy-In.
 
6. Conditions to the Company’s Obligation to Sell.  The obligation of the
Company hereunder to issue and sell the Common Stock Shares and Warrants to a
Purchaser at the Closing is subject to the satisfaction, at or before the
Closing Date of each of the following conditions, provided that these conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion:
 
(a)           The applicable Purchaser shall have executed this Agreement, the
Registration Rights Agreement, and, to the extent a party thereto, the Escrow
Agreement, and delivered the same to the Company.

 
16

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
(b)           The applicable Purchaser shall have delivered the Subscription
Amount in accordance with Section 1(d) above.
 
(c)           The representations and warranties of the applicable Purchaser
shall be true and correct in all material respects, and the applicable Purchaser
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement and the other
Transaction Documents to be performed, satisfied or complied with by the
applicable Purchaser at or prior to the Closing Date.
 
(d)           No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement and the other Transaction Documents.


7. Conditions to Each Purchaser’s Obligation to Purchase.  The obligation of
each Purchaser hereunder to purchase the Common Stock Shares and Warrants at the
Closing is subject to the satisfaction, at or before the Closing Date of each of
the following conditions, provided that these conditions are for such
Purchaser’s sole benefit and may be waived by such Purchaser at any time in its
sole discretion:
 
(a)           The Company shall have executed and delivered to such Purchaser
this Agreement and each other Transaction Document to which the Company is a
party.
 
(b)           The Company shall have delivered or caused its transfer agent to
deliver to such Purchaser (i) a stock certificate of the Company certifying that
each Purchaser is the holder of record of the number of Common Stock set forth
opposite such Purchaser’s name on Schedule A and (ii) a Warrant to purchase the
number of Warrant Shares set forth opposite such Purchaser’s name on Schedule
A   in accordance with Section 1(c) above.
 
(c)           The representations and warranties made by the Company in Section
4 hereof qualified as to materiality shall be true and correct at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in Section 3 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date.  The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.
 
(d)           The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.
 
(e)           The Company shall have received gross proceeds from the sale of
the Shares and Warrants as contemplated hereby of at least Five Million Dollars
($5,000,000).

 
17

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
(f)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.
 
(g)           No event shall have occurred which would reasonably be expected to
have a Material Adverse Effect on the Company.


(h)           The Company’s counsel shall have delivered the opinion in the form
attached as Exhibit D hereto.


(i)           Robert Dilworth, the Chief Executive Officer of the Company, and
William Swain, the Chief Financial Officer, shall have entered into a Lock-Up
Agreement, in the form attached as Exhibit E hereto, whereby each agrees to not
sell, transfer, make any short sale of, grant any option for the purchase of, or
enter into any hedging or similar transaction with the same economic effect as a
sale, any Common Stock (or other securities) of the Company held by him during
the 90-day period following the effective date of the Registration Statement.


(j)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Chief Executive Officer or its Chief Financial Officer,
dated as of the Closing Date, certifying to the fulfillment of the conditions
specified in subsections (c), (d), (e), (f), (g) and (l) of this Section 7.


(k)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Certificate of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.


(l)           No stop order or suspension of trading shall have been imposed by
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.
 
 
18

--------------------------------------------------------------------------------

 


8. Termination of Obligations to Effect Closing; Effects.
 
(a)           The obligations of the Company, on the one hand, and the
Purchasers, on the other hand, to effect the Closing shall terminate as follows:
 
(i)           Upon the mutual written consent of the Company and the Purchasers;
 
(ii)           By the Company if any of the conditions set forth in Section 6
shall have become incapable of fulfillment, and shall not have been waived by
the Company;
 
(iii)           By a Purchaser (with respect to itself only) if any of the
conditions set forth in Section 7 shall have become incapable of fulfillment,
and shall not have been waived by the Purchaser; or
 
(iv)           By either the Company or any Purchaser (with respect to itself
only) if the Closing has not occurred on or prior to the 30th date after the
date hereof;
 
provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.
 
(b)           In the event of termination by the Company or any Purchaser of its
obligations to effect the Closing pursuant to this Section 8, written notice
thereof shall forthwith be given to the other Purchasers by the Company and the
other Purchasers shall have the right to terminate their obligations to effect
the Closing upon written notice to the Company and the other
Purchasers.  Nothing in this Section 8 shall be deemed to release any party from
any liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.
 
9. Governing Law; Jurisdiction; Waiver of Jury Trial.
 
(a)           This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York without regard to the choice of
law principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.  EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
 

 
19

--------------------------------------------------------------------------------

 
Exhibit 10.1



10. Miscellaneous.
 
(a)           Counterparts; Signatures by Facsimile.  This Agreement may be
executed in one or more counterparts (with the Purchasers each executing the
counterpart in the form of Annex A hereto).  Each of such counterparts shall be
deemed an original, and all of which shall, when taken together, constitute one
and the same agreement, and shall become effective when counterparts have been
signed by each party and delivered to the other party.  This Agreement, once
executed by a party (including in the manner described above), may be delivered
to the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.
 
(b)           Headings.  The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.
 
(c)           Severability.  In the event that any provision of this Agreement
is invalid or unenforceable under any applicable statute or rule of law, then
such provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any provision hereof which may prove invalid or unenforceable under any
law shall not affect the validity or enforceability of any other provision
hereof.
 
(d)           Entire Agreement; Amendments.  This Agreement, the other
Transaction Documents and the instruments, documents, exhibits and schedules
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as expressly set forth
herein or therein, neither the Company nor any Purchaser makes any
representation, warranty, covenant or undertaking to the other.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the Company and the Required Purchasers.
 
(e)           Notices.  Any notices required or permitted to be given under the
terms of this Agreement shall be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile transmission and shall be effective
five days after being placed in the mail, if mailed by regular United States
mail, or upon receipt, if delivered personally or by courier (including a
recognized overnight delivery service) or by facsimile transmission, with
printed confirmation of receipt, in each case addressed to a party.  The
addresses for such communications shall be:


If to the Company:


GraphOn Corporation
5400 Soquel Avenue, Suite A-2, Santa Cruz, California 95062
Attention: Mr. Robert Dilworth, President and CEO
Telephone: (800) 472-7466
Facsimile:  (831) 475-3017


 
 
If to a Purchaser:
To the address and fax number set forth immediately below such Purchaser’s name
on the counterpart signature pages hereto.



With copy to:


MDB Capital Group, LLC
401 Wilshire Blvd., Suite 1020

 
20

--------------------------------------------------------------------------------

 
Exhibit 10.1



Santa Monica, California 90401
Attention: Peter Conley, Managing Director
Telephone: (310) 526-5025
Facsimile:  (310) 526-5020


Each party shall provide notice to the other party of any change in address,
telephone or facsimile number (including, if a Purchaser is holding any
Securities purchased hereunder in street name, the address, telephone and
facsimile of the beneficial owner of such Securities), and each Purchaser and
its assignees under Section 10(f) acknowledge and agree that such parties must
provide such notice and contact information promptly (but in any event within 30
days of any change in such information or assignment of any rights hereunder).


(f)           Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Purchasers,
as applicable, provided, however, that a Purchaser may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Purchasers.  The provisions of this Agreement shall inure to the
benefit of and be binding upon the respective permitted successors and assigns
of the parties.  Without limiting the generality of the foregoing, in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Shares” shall be deemed to
refer to the securities received by the Purchasers in connection with such
transaction.  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.


(g)           Survival; Indemnification.


(i)           The representations and warranties of the Company set forth in
Section 3 hereof shall survive the Closing Date, notwithstanding any due
diligence investigation conducted by or on behalf of the Purchasers.  The
representations and warranties of each Purchaser set forth in Section 2 shall
survive the Closing notwithstanding any due diligence investigation conducted by
or on behalf of the Company.


(ii)           The Company agrees to indemnify and hold harmless each Purchaser
and its Affiliates and their respective directors, officers, trustees, members,
managers, employees and agents, and their respective successors and assigns,
from and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorney fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof) (collectively, “Losses”) to which such Person may become
subject as a result of any breach of representation, warranty, covenant or
agreement made by or to be performed on the part of the Company under the
Transaction Documents, and will reimburse any such Person for all such amounts
as they are incurred by such Person.
 
(iii)           Any Person entitled to indemnification hereunder shall (i) give
prompt notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party; provided that any Person entitled to indemnification hereunder shall have
the

 
21

--------------------------------------------------------------------------------

 
Exhibit 10.1

 right to employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
person unless (a) the indemnifying party has agreed to pay such fees or
expenses, or (b) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such person or (c)
in the reasonable judgment of any such Person, based upon written advice of its
counsel, a conflict of interest exists between such person and the indemnifying
party with respect to such claims (in which case, if the Person notifies the
indemnifying party in writing that such Person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such Person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation.  It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties.  No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.


(i)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(j)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(k)           Definitions.  In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.


“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.


“Company’s Knowledge,” “Knowledge of the Company” and words of similar import
means the actual knowledge of the executive officers (as defined in Rule 405
under the Securities Act) of the Company, after due inquiry.


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the

 
22

--------------------------------------------------------------------------------

 
Exhibit 10.1

 management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.


“Effective Date” means the date on which the initial Registration Statement is
declared effective by the SEC.


“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.


“Required Purchasers” means (i) prior to the Closing Date, the Purchasers
agreeing to purchase at least a majority of the Shares and Warrants hereunder,
and (ii) from and after the Closing Date the Purchasers beneficially owning at
least a majority of the Shares and the Warrant Shares (if any) then outstanding
and held by all of the Purchasers.


“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.




[Remainder of page intentionally left blank; signature pages follow.]

 
23

--------------------------------------------------------------------------------

 
Exhibit 10.1

IN WITNESS WHEREOF, the undersigned Purchasers and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.




GRAPHON CORPORATION






By: /s/ William Swain
       Name:  William Swain
       Title:  Chief Financial Officer


PURCHASERS:


The Purchasers executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.



 
24

--------------------------------------------------------------------------------

 

Annex A


Securities Purchase Agreement
Purchaser Counterpart Signature Page


The undersigned, desiring to: (i) enter into that certain Securities Purchase
Agreement, dated September 1, 2011 (the “Agreement”), between the undersigned,
GraphOn Corporation, a Delaware corporation (the “Company”), and the other
parties thereto, in or substantially in the form furnished to the undersigned
and (ii) purchase the securities of the Company appearing next to the
undersigned’s name on Schedule A to the Agreement, on the terms and subject to
conditions contained therein, hereby agrees to purchase such securities from the
Company as of the Closing and further agrees to join the Agreement as a party
thereto, with all the rights and privileges appertaining thereto, and to be
bound in all respects by the terms and conditions thereof.
 
IN WITNESS WHEREOF, the undersigned has executed the Agreement as of _________,
2011.
 
PURCHASER:
Name, Address, Fax No. and Social Security No./EIN of Purchaser:
 
______________________________________
 
______________________________________
 
______________________________________
 
______________________________________
 
Fax No.: _______________________________
Soc. Sec. No./EIN: _______________________
 
If a partnership, corporation, trust or other business entity:
 
By:                                                                
       Name:
       Title:
If an individual:
 
 
Signature




S-1


 
 

--------------------------------------------------------------------------------

 

Schedule A


Purchasers


Purchaser
Subscription Amount
Shares
Warrants
ACT Capital Partners LP
100,000
500,000
250,000
Amir L. Ecker
100,000
500,000
250,000
ACT Capital Management LLLP
25,000
125,000
62,500
Compass Global Management, Ltd.
400,000
2,000,000
1,000,000
Thomas L. Wallace
100,000
500,000
250,000
Del Rey Management, L.P.
100,000
500,000
250,000
Goldman Capital Inc. Money Purchase Plan
200,000
1,000,000
500,000
Kepmen Capital
50,000
250,000
125,000
Ponte Vedra Partners, Ltd.
100,000
500,000
250,000
Proximity Fund
250,000
1,250,000
625,000
David R. Wilmerding, III
1,000,000
5,000,000
2,500,000
Jon C. Baker Family, LLC
1,000,000
5,000,000
2,500,000
Special Situations Technology Funds, L.P.
152,000
760,000
380,000
Special Situations Technology Funds II, L.P.
948,000
4,740,000
2,370,000
Strome Alpha Offshore Limited
500,000
2,500,000
1,250,000
Tamalpais Master Fund Ltd.
250,000
1,250,000
625,000
Wall Street Capital Partners, L.P.
400,000
2,000,000
1,000,000
Aaron Grunfeld
15,000
75,000
37,500
William S. Lapp
30,000
150,000
75,000
Equity Trust Company Custodian FBO Robert C. Clifford
100,000
500,000
250,000
London Family Trust, Robert S. London TTEE
300,000
1,500,000
750,000
David R. Morgan
125,000
625,000
312,500
Erick Richardson Jr.
50,000
250,000
125,000
Gary Schuman
6,000
30,000
  15,000
James Tierney
20,000
100,000
  50,000
NTC & Co. FBO: John P. Francis
35,000
175,000
  87,500
Nicholas A. Foley
50,000
250,000
125,000
Nicholas Lewin
150,000
750,000
375,000
R & A Chade Family Trust DTD May 26-1999, Richard and Anthea Chade TTEES
50,000
250,000
125,000
Rodney Baber
250,000
1,250,000
625,000
Kleeman Family 2004 Revocable Trust
94,000
470,000
235,000
Wiley Pickett
50,000
250,000
125,000
Yellowstone Pioneer Enterprises, LLC
100,000
500,000
250,000


 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1

Exhibit A


Form of Warrant





 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1

Exhibit B


Form of Registration Rights Agreement



 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1



 
 
Exhibit C


Form of Questionnaire




 
 

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1

Exhibit D


Form of Opinion


1.      The Company and each of the Subsidiaries is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.
 
2.      The Company has all necessary corporate power and authority to execute,
deliver, enter into and perform its obligations under each of the Transaction
Documents and to consummate the transactions contemplated thereby.  The
execution, delivery, and performance of each of the Transaction Documents have
been duly authorized by all necessary corporate action on the part of the
Company.
 
3.      The Transaction Documents have been duly executed and delivered by the
Company and constitute legal, valid and binding obligations of the Company and
are enforceable against the Company in accordance with their respective terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies, and to limitations of public
policy.
 
4.      The Securities to be issued pursuant to the Purchase Agreement have been
duly authorized by the Company’s Board of Directors.
 
5.      The Securities, upon issuance and receipt by the Company of the purchase
price of the Securities from the Purchasers therefor will be validly issued and
non-assessable. The shares of Common Stock to be issued upon exercise of the
Warrants, if exercised in accordance with their terms, will, upon issuance, be
validly issued, fully paid and non-assessable.  No Person is entitled to any
preemptive right or right of first refusal with respect to the issuance of the
Securities pursuant to the Company’s Certificate of Incorporation or Bylaws, New
York or Delaware law or any Material Agreement (as defined below).
 
6.      The execution and delivery by the Company of the Transaction Documents
do not and the consummation of the transactions contemplated thereby will not
(A) violate any provision of the Certificate of Incorporation or Bylaws of the
Company, or (B) violate any law, statute, rule, regulation, order, judgment or
decree of any court or governmental authority which, to our knowledge, is
applicable to the Company, or (C) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or require a consent under, any agreement, arrangement or instrument to which
the Company or any Subsidiary is a party or by which the Company or any
Subsidiary is bound or to which its properties are subject that have been
identified as material to the Company and its Subsidiaries, taken as a whole, in
the attached Officer’s Certificate (collectively, the “Material Agreements”),
except for, in the case of clauses (B) and (C), any violation, breach or default
which would not reasonably be expected to have a material adverse effect to the
Company’s business, operations or financial condition.
 
7.      Except for filings, authorizations or approvals as have been made and
are in full force and effect, no authorizations or approvals of, and no filings
with, any governmental authority are necessary or required by the Company for
the execution and delivery of the Transaction Documents or the consummation of
the transactions contemplated thereby.
 
8.      The initial sale of the Securities as contemplated by the Transaction
Documents is exempt from the registration and prospectus delivery requirements
of the Securities Act of 1933, as amended.
 

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1

Exhibit E


Form of Lock-Up Agreement


This AGREEMENT (the “Agreement”) is made as of the 1st day of September 2011, by
______________ (“Holder”) in connection with his ownership of shares of GraphOn
Corporation, a Delaware corporation (the “Company”).
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:
 
1.           Background.
 
a.           Holder is the beneficial owner of the amount of shares of the
Common Stock, $0.0001 par value, of the Company (“Common Stock”) designated on
the signature page hereto.
 
b.           Holder acknowledges that the Company has entered into or will enter
into at or about the date hereof agreements (each a “Purchase Agreement”) with
purchasers of the Company’s Common Stock (the “Purchasers”).  Holder understands
that, as a condition to proceeding with the Purchase Agreement, the Purchasers
have required, and the Company has agreed to obtain on behalf of the Purchasers
an agreement from the Holder to refrain from selling any securities of the
Company for a period from the date of the Purchase Agreement until 90 days after
the effectiveness of a registration statement, filed by the Company pursuant to
the Registration Rights Agreement among the Company and the Purchasers, is first
declared effective by the U.S. Securities and Exchange Commission (“Restriction
Period”).
 
2.           Sale Restriction.
 
a.           Holder hereby agrees that during the Restriction Period, the Holder
will not sell, transfer or otherwise dispose of any shares of Common Stock or
any options, warrants or other rights to purchase shares of Common Stock or any
other security of the Company which Holder owns or has a right to acquire as of
the date hereof, other than in connection with an offer made to all stockholders
of the Company in connection with merger, consolidation or similar transaction
involving the Company or the Exchange Offer (as defined in the Warrants to be
issued pursuant to the Purchase Agreement).  Holder further agrees that the
Company is authorized to and the Company agrees to place “stop orders” on its
books to prevent any transfer of shares of Common Stock or other securities of
the Company held by Holder in violation of this Agreement.  The Company agrees
not to allow to occur any transaction inconsistent with this Agreement.
 
b.           Any subsequent issuance to and/or acquisition by Holder of Common
Stock or options or instruments convertible into Common Stock will be subject to
the provisions of this Agreement.
 
c.           The Holder may transfers of shares of Common Stock or any options,
warrants or other rights to purchase shares of Common Stock as a bona fide gift,
by will or intestacy or to a family member or trust for the benefit of a family
member; provided that in the case of any transfer or distribution (i) each donee
or distributee shall sign and deliver a lock-up letter substantially in the form
of this letter agreement and (ii) no filing under Section 16(a) of the Exchange
Act, reporting a reduction in beneficial ownership of Common Stock, shall be
required or shall be voluntarily made during the Restriction Period.
 
3.           Miscellaneous.
 
a.           At any time, and from time to time, after the signing of this
Agreement Holder will execute such additional instruments and take such action
as may be reasonably requested by the Purchasers to carry out the intent and
purposes of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1



 
b.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without giving effect to the principles
of conflicts of law thereof.
 
c.           The restrictions on transfer described in this Agreement are in
addition to and cumulative with any other restrictions on transfer otherwise
agreed to by the Holder or to which the Holder is subject to by applicable law.
 
d.           This Agreement shall be binding upon Holder, its legal
representatives, successors and assigns.
 
e.           This Agreement may be signed and delivered by facsimile,
electronically and such facsimile or electronically signed and delivered
Agreement shall be enforceable.
 
f. The Holder agrees not to take any action or allow any act to be taken which
would be inconsistent with this Agreement.
 
g. The Holder acknowledges that this Lockup Agreement is being entered into for
the benefit of the Purchasers identified in the Purchase Agreement may be
enforced by the Purchasers and may not be amended without the consent of the
Purchasers (in the manner described in the Purchase Agreement), which may be
withheld for any reason.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------